AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations

                                             UNITED STATES DISTRICT COURT
                                                                  Southern District of Indiana

                 UNITED STATES OF AMERICA                                          JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Revocation of Probation or Supervised Release)
                                            v.
                                                                                   Case Number: 3:15CR00043-027
                                                                                   USM Number: 13101-028

                           ASHLEY N. HINES                                         John P. Brinson
                                                                                   Defendant’s Attorney



THE DEFENDANT:
☒ admitted guilt to the below violations.
☐ was found in violation of the below violations after denial of guilt.
The defendant is adjudicated guilty of these violations:
 Violation Number                                    Nature of Violation                                            Violation Ended
 1                                                   Failure to Attend Substance Abuse Counseling                   11/13/2018
 2                                                   Failure to Participate in Mental Health Treatment              11/13/2018
 3                                                   Failure to Abide by the Rules and Regulations of Residential   10/14/2018
                                                     Reentry Center
 4                                                   Drug Use                                                       10/18/2018
 5                                                   Failure to Submit to Substance Abuse Testing                   8/15/2018

         The defendant is sentenced as provided on page 2 of this judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.
☐ Violation number(s) is/are dismissed.

         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change in the defendant’s
economic circumstances.
                                                                            11/19/2018
                                                                            Date of Imposition of Sentence:

                      A CERTIFIED TRUE COPY
                      Laura A. Briggs, Clerk                                        Hon. Richard L. Young, Judge
                      U.S. District Court                                           United States District Court
                      Southern District of Indiana                                  Southern District of Indiana
                      By
                                            Deputy Clerk                              11/26/2018
                                                                                    Date
AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations                               Judgment Page 2 of 2
DEFENDANT: Ashley N. Hines
CASE NUMBER: 3:15CR00043-027
                                                                  IMPRISONMENT

        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of 10 months.

☐The Court makes the following recommendations to the Bureau of Prisons:

☒The defendant is remanded to the custody of the United States Marshal.

☐The defendant shall surrender to the United States Marshal for this district:
          ☐ at
          ☐ as notified by the United States Marshal.
☐The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          ☐ before 2 p.m. on
          ☐ as notified by the United States Marshal.
          ☐ as notified by the Probation or Pretrial Services Office.


                                                                    RETURN

I have executed this judgment as follows:


        Defendant was delivered on ___________________________ to ______________________________________
at ________________________________, with a certified copy of this judgment.

                                                                          ________________________________________
                                                                                 UNITED STATES MARSHAL

                                                                          BY: ___________________________________
                                                                                DEPUTY UNITED STATES MARSHAL
